 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JESSE JAMES PELLERITI,                             No. 2:19-cv-1853 JAM AC P
12                       Plaintiff,
13           v.                                          ORDER
14    DANA AVILA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with this civil rights action filed pursuant to

18   42 U.S.C. § 1983. This action is referred to the undersigned United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c). On October 30, 2019, the

20   undersigned granted plaintiff’s request to proceed in forma pauperis and found that the complaint

21   failed to state a claim. Plaintiff was granted leave to file a First Amended Complaint (FAC)

22   within thirty days. See ECF No. 10. Plaintiff was informed that “[f]ailure to timely file a FAC

23   will result in a recommendation that this action be dismissed without prejudice.” Id. at 8. More

24   than thirty days have passed, but plaintiff has not filed an amended complaint or otherwise

25   responded to the court’s order.

26          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

27   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

28          These findings and recommendations are submitted to the United States District Judge
                                                        1
 1   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)
 2   days after being served with these findings and recommendations, plaintiff may file written
 3   objections with the court. Such a document should be captioned “Objections to Magistrate
 4   Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections within
 5   the specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
 6   F.2d 1153 (9th Cir. 1991).
 7   DATED: November 18, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
